Citation Nr: 1036256	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-39 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1970.  
He died in November 2002, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was presented to the Board in February 2009, at which 
time it was remanded for additional development.  It has now been 
returned to the Board.  

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not rated as totally disabled due to service-
connected disability for a period of at least 10 years preceding 
his death, and there is no evidence that he had ever been a 
prisoner of war.  




CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

Nevertheless, in Manning v. Principi, 16 Vet. App. 534 (2002) 
(citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc)), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the facts, is 
dispositive in the matter.  The Board finds that such is the case 
as to the issue here on appeal.  As explained below, the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied 
due to a lack of legal entitlement with respect to the benefits 
sought on appeal.  The facts are not in dispute.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
this claim is not subject to the provisions of the VCAA.  

Moreover, the Board notes that under the VCAA, VA may refrain 
from or discontinue assisting a claimant in obtaining evidence 
for a claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would substantiate 
the claim, such as cases in which the appellant is requesting a 
benefit to which he or she is not entitled as a matter of law or 
when the claimant is ineligible because of lack of qualifying 
service, lack of veteran status, or other lack of legal 
eligibility.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  As discussed below, the Board finds that the appellant 
is ineligible for the benefit sought, and thus further assistance 
would not be helpful and need not be provided.

In the circumstances of this case, a remand to have the RO take 
additional action under the new implementing regulations would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are to 
be avoided).  The VA has satisfied any obligation to notify and 
assist the claimant in this case.  Further development and 
further expending of VA's resources is not warranted.  In any 
event, the appellant has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of VA's notices or 
other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  Thus, adjudication 
of this issue at this time is warranted.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if the 
Veteran's death is service-connected, even though the Veteran 
died of nonservice-connected causes, if the Veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the Veteran was receiving, or was entitled to 
receive, compensation for a service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated totally 
disabling continuously since the Veteran's release from active 
duty, and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately preceding 
death if the Veteran was a former prisoner of war who died after 
September 30, 1999.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2009).

The Veteran was separated from service in June 1970.  During the 
Veteran's lifetime, service connection was not in effect for any 
disability.  The Board notes that service connection claims for 
hypertension and for boils were denied within a December 1994 
rating decision, and the Veteran did not file a timely notice of 
disagreement regarding this determination.  Additionally, the 
appellant has not alleged clear and unmistakable error (CUE) in 
the December 1994 rating decision.  Accordingly, there are no 
service-connected disabilities that were rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding the Veteran's death, and there were no 
service-connected disabilities that were continuously rated 
totally disabling for a period of not less than five years from 
the date of his June 1970 service separation.  Additionally, the 
Veteran was not a former prisoner of war.

In regards to any argument that the Veteran had "hypothetical 
entitlement" to service connection and a total rating for the 
years prior to his death, the Board notes that, in National 
Organization of Veterans' Advocates, Inc., v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (regarding a 
challenge to the validity of 38 C.F.R. § 3.22 as amended January 
21, 2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held, in part, that 38 C.F.R. § 3.22 as 
amended was not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing eligibility 
under 38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 38 
U.S.C.A. § 1311(a)(2) and § 1318 in the same way, and could 
properly construe the language of the two statutory sections to 
bar the filing of new claims, i.e., claims where no claim had 
been filed during the Veteran's lifetime or the claim had been 
denied and was not subject to reopening; i.e.,  "hypothetical 
entitlement" claims.  Thus, VA had established that 
"hypothetical entitlement" was not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) or 38 
U.S.C.A. § 1318.  

In the subsequent case of Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005), however, the Court determined that the theory of 
"hypothetical entitlement" should be applied on a limited 
basis, i.e., only to claims pending on the date of the change of 
38 C.F.R. § 3.22, that is, on January 21, 2000.  The Court in 
Rodriguez further held that the amendment to 38 C.F.R. § 3.22 had 
an impermissible retroactive effect, and that it therefore did 
not apply to any claims filed before January 21, 2000.  This is 
to say that the amended provisions of 38 C.F.R. § 3.22 could not 
be retroactively applied.  That decision was subsequently 
appealed to the United States Court of Appeals for the Federal 
Circuit.  The Board notes that the provisions of 38 C.F.R. § 3.22 
were amended in December 2005 to comport with the holding in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), clarifying and 
providing an additional definition of "entitled to receive."  
See 70 Fed. Reg. 72,220 (Dec. 2, 2005). 

The Board observes that, in the decision of Rodriguez v. Peake, 
511 F.3d 1147 (Fed. Cir. 2008), the Federal Circuit reversed the 
decision of the Court in Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005), holding that the application of the amended 38 C.F.R. § 
3.22 to the appellant's claim did not create an unlawful 
retroactive effect because it did not retrospectively diminish 
any of her rights to benefits.  Thus, the Federal Circuit has 
held that the amended provisions of 38 C.F.R. § 3.22 do not have 
an unlawful retroactive effect, and may be applied to claims for 
dependency and indemnity compensation benefits filed by survivors 
before the amendment took effect.  Under the circumstances of the 
present case, therefore, hypothetical entitlement is no longer a 
viable theory of entitlement, and need not be further discussed.  
See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  

For these reasons, there is no legal basis for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As there exists no legal basis for the 
award of the benefits sought on appeal, the benefit of the doubt 
doctrine does not apply.  Id.  


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 
1318 is denied.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  Specifically, she contends that the Veteran's 
death was due in part to complications of diabetes mellitus, 
which in turn resulted from his alleged exposure to herbicides 
during military service in Vietnam.  See 38 C.F.R. §§ 3.307, 
3.309.  As the Veteran's service personnel records do not 
establish service in Vietnam, this claim was remanded by the 
Board in February 2009 in order to attempt verification of the 
alleged Vietnam service.  The Board requested the agency of 
original jurisdiction obtain unit records for the 561st Engineer 
Company for the period between November 23, 1969, and February 
28, 1970, and for the 7th Maintenance Battalion for the period 
between February 28, 1970, and April 23, 1970.  Review of the 
record indicates, however, that unit records up to only March 2, 
1970, were requested.  Such a failure unfortunately necessitates 
another remand regarding this issue.  See Stegall v. West, 11 
Vet. App. 268 (1998) (remand by the Court or the Board confers on 
the claimant, as a matter of law, the right to compliance with 
the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify whether the Veteran had 
any temporary duty assignments in Vietnam 
while assigned to the 7th Maintenance 
Battalion from February 28, 1970, to April 
23, 1970.  The RO/AMC should request 
verification from the appropriate sources, 
including the U.S. Army and Joint Services 
Records Research Center.  In the event of a 
negative response, the RO should inform the 
appellant of such, and provide the details of 
what it had requested to research. 

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the appellant's 
pending claim in light of any additional 
evidence added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


